 

FS Credit Real Estate Income Trust, Inc. 8-K [fscreit-8k_080119.htm]

 

Exhibit 10.1

 

AMENDMENT NO. 4 TO MASTER REPURCHASE AND SECURITIES CONTRACT

AMENDMENT NO. 4 TO MASTER REPURCHASE AND SECURITIES CONTRACT, dated as of August
1, 2019 (this “Amendment”), between and among FS CREIT FINANCE WF-1 LLC, a
Delaware limited liability company (“Seller”), FS CREDIT REAL ESTATE INCOME
TRUST, INC., a Maryland corporation (“Guarantor”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association (“Buyer”). Capitalized terms used
but not otherwise defined herein shall have the meanings given to them in the
Repurchase Agreement (as defined below).

RECITALS

WHEREAS, Seller and Buyer are parties to that certain Master Repurchase and
Securities Contract, dated as of August 30, 2017 (as amended by (i) Amendment
No. 1 to Master Repurchase and Securities Contract, dated as of April 26, 2018,
between and among Seller, Buyer and Guarantor, (ii) Amendment No. 2 to Master
Repurchase and Securities Contract, dated as of July 24, 2018, between and among
Seller, Buyer and Guarantor, (ii) Amendment No. 3 to Master Repurchase and
Securities Contract, dated as of November 30, 2018, between and among Seller,
Buyer and Guarantor, (iv) this Amendment, and as further amended, restated,
supplemented or otherwise modified and in effect from time to time, the
“Repurchase Agreement”);

WHEREAS, in connection with the Repurchase Agreement, Guarantor executed and
delivered to Buyer that certain Guarantee Agreement, dated as of August 30, 2017
(as amended pursuant to the terms of Amendment No. 1 to Guarantee Agreement,
dated as of April 26, 2018, by and between Guarantor and Buyer (the “Guarantee
Amendment”) and as further amended, restated, supplemented or otherwise modified
and in effect from time to time, the “Guarantee Agreement”); and

WHEREAS, Seller and Buyer have agreed to further amend certain provisions of the
Repurchase Agreement in the manner set forth herein, and Guarantor hereby agrees
to make the acknowledgements set forth herein.

Therefore, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller, Buyer and Guarantor hereby agree as follows:

SECTION 1.

Repurchase Agreement Amendments.

(a)       The first full sentence of the defined term “Maximum Amount”, as set
forth in Article 2 of the Repurchase Agreement, is hereby amended and restated
in its entirety to read as follows:

$150,000,000 unless and until Seller elects to exercise, and Buyer approves the
Upsize Option in Buyer’s sole discretion in accordance with all of the terms and
conditions of Section 3.06(c), upon which election and approval the Maximum
Amount shall be increased up to $200,000,000 pursuant to the terms of such
approval.

(b)       The first four full sentences of Section 3.06(c) of the Repurchase
Agreement are hereby amended and restated in their entirety to read as follows:

Seller may request one increase of the Maximum Amount. Such increase, if
requested, shall be for an increase of the Maximum Amount from $150,000,000 to
$200,000,000, and such request shall propose an effective date for the requested
increase that is no later than the last day of the Funding Period. Such request
for an increase of the Maximum Amount (an “Upsize Option”), shall be effected by
delivery of written notice to Buyer.

 

 

 

SECTION 2.

Conditions Precedent. This Amendment and its provisions shall become effective
on the first date (the “Amendment Effective Date”) on which this Amendment is
executed and delivered by a duly authorized officer of each of Seller, Buyer and
Guarantor, along with such other documents as Buyer or counsel to Buyer may
reasonably request.

SECTION 3.

Representations, Warranties and Covenants. Each of Seller and Guarantor hereby
represents and warrants to Buyer, as of the date hereof and as of the Amendment
Effective Date, that (i) it is in full compliance with all of the terms and
provisions set forth in each Repurchase Document to which it is a party on its
part to be observed or performed, and (ii) no Default or Event of Default has
occurred or is continuing. Each of Seller and Guarantor hereby confirms and
reaffirms its representations, warranties and covenants contained in each
Repurchase Document to which it is a party.

SECTION 4.

Acknowledgements of Seller. Seller hereby acknowledges that (a) Buyer is in
compliance with its undertakings and obligations under the Repurchase Agreement
and the other Repurchase Documents, and (b) Seller has no defenses,
counterclaims or set-offs with respect to any of its obligations under any of
the Repurchase Documents.

SECTION 5.

Acknowledgments of Guarantor. Guarantor hereby acknowledges (a) the execution
and delivery of this Amendment and agrees that it continues to be bound by the
Guarantee Agreement to the extent of the Guaranteed Obligations (as defined
therein), and (b) that Buyer is in compliance with its undertakings and
obligations under the Repurchase Agreement, the Guarantee Agreement and each of
the other Repurchase Documents.

SECTION 6.

Limited Effect. Except as expressly amended and modified by this Amendment, the
Repurchase Agreement and each of the other Repurchase Documents shall continue
to be, and shall remain, in full force and effect in accordance with their
respective terms; provided, however, that upon the Amendment Effective Date,
each (x) reference therein and herein to the “Repurchase Documents” shall be
deemed to include, in any event, this Amendment, (y) each reference to the
“Repurchase Agreement” in any of the Repurchase Documents shall be deemed to be
a reference to the Repurchase Agreement, as amended hereby, and (z) each
reference in the Repurchase Agreement to “this Agreement”, this “Repurchase
Agreement”, “hereof”, “herein” or words of similar effect in referring to the
Repurchase Agreement shall be deemed to be references to the Repurchase
Agreement, as amended by this Amendment.

SECTION 7.

No Novation, Effect of Agreement.  The parties hereto have entered into this
Amendment solely to amend the terms of the Repurchase Agreement and do not
intend this Amendment or the transactions contemplated hereby to be, and this
Amendment and the transactions contemplated hereby shall not be construed to be,
a novation of any of the obligations owning by Seller, Guarantor or any of their
respective Affiliates (the “Repurchase Parties”) under or in connection with the
Repurchase Agreement or any of the other Repurchase Documents.  It is the
intention of each of the parties hereto that (i) the perfection and priority of
all security interests securing the payment of the Repurchase Obligations of the
Repurchase Parties under the Repurchase Agreement are preserved, (ii) the liens
and security interests granted under the Repurchase Agreement continue in full
force and effect, and (iii) any reference to the Repurchase Agreement in any
such Repurchase Document shall be deemed to also reference this Amendment.

 

 

 

SECTION 8.

Counterparts. This Amendment may be executed by each of the parties hereto on
any number of separate counterparts, each of which shall be an original and all
of which taken together shall constitute one and the same instrument. Delivery
of an executed counterpart of a signature page to this Amendment in Portable
Document Format (PDF) or by facsimile transmission shall be effective as
delivery of a manually executed original counterpart thereof.

SECTION 9.

Expenses. Seller and Guarantor agree to pay and reimburse Buyer for all
out-of-pocket costs and expenses incurred by Buyer in connection with the
preparation, execution and delivery of this Amendment, including, without
limitation, the fees and disbursements of Cadwalader, Wickersham & Taft LLP,
counsel to Buyer.

SECTION 10.

GOVERNING LAW. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING
UNDER OR RELATED TO OR IN CONNECTION WITH THIS AMENDMENT, THE RELATIONSHIP OF
THE PARTIES, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES
OF THE PARTIES WILL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO ANY CONFLICTS OF LAW PRINCIPLES OTHER THAN SECTIONS 5-1401 AND 5-1402
OF THE NEW YORK GENERAL OBLIGATIONS LAW.

[SIGNATURES FOLLOW]

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

  SELLER:           FS CREIT FINANCE WF-1, LLC, a Delaware limited liability
company           By: /s/ Edward T. Gallivan, Jr.     Name:  Edward T. Gallivan,
Jr.     Title:  Chief Financial Officer           GUARANTOR:           FS CREDIT
REAL ESTATE INCOME TRUST INC., a Maryland corporation           By: /s/ Edward
T. Gallivan, Jr.     Name:  Edward T. Gallivan, Jr.     Title:  Chief Financial
Officer

 

 

 

 

 



  BUYER:           WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association           By: /s/ Michael P. Duncan     Name: Michael P. Duncan    
Title: Director

 

 

 

 



 

 